Citation Nr: 1013648	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  03-22 037A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 12, 2001, 
for the assignment of a 100 percent evaluation for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in part, assigned a 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.29 for 
hospitalization, effective from January 20, 2001, and an 
increased evaluation to 70 percent for PTSD from May 1, 2001.  
A subsequent rating decision in March 2003, assigned a 100 
percent schedular rating for PTSD, effective from April 12, 
2001, the date of receipt of the Veteran's claim.

In September 2005, the Board denied the claim for an 
effective date earlier than April 12, 2001 for the assignment 
of a 100 percent schedular rating for PTSD, and the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In February 2006, the Court granted a 
Joint Motion for Remand (JMR) and vacated the September 2005 
Board decision.  In April 2006, the Board remanded the appeal 
for additional development consistent with the instructions 
in the JMR.

In February 2007, the Board promulgated a decision which 
again denied an effective date earlier than April 12, 2001 
for the assignment of a 100 percent schedular rating for 
PTSD, and the Veteran appealed to the Court.  In December 
2007, pursuant to a JMR, the Court vacated the Board's 
February 2007 decision and remanded the matter to the Board.  
The Board remanded the appeal in March 2008, for additional 
development consistent with the instructions in the JMR.  In 
December 2008, the Board again denied an effective date 
earlier than April 12, 2001 for the assignment of a 100 
percent schedular rating for PTSD, and the Veteran appealed 
to the Court.  In August 2009, pursuant to a JMR, the Court 
vacated the Board's December 2008 decision and remanded the 
matter to the Board.  The Board then remanded the claim in 
October 2009 for further development.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

An appellant and his or her representative will be granted a 
period of 90 days following the mailing of notice to them 
that the appellate record has been transferred to the Board 
during which they may submit additional evidence.  See 
38 C.F.R. § 20.1304 (2009).

As noted above, the Court vacated the Board's December 2008 
decision and remanded the matter to the Board in August 2009.  
The Board sent the Veteran a letter in September 2009 
informing him, in pertinent part, that he had 90 days to 
submit additional evidence or arguments.  However, the 
Veteran's designated representative did not receive such 
notice as discussed in 38 C.F.R. § 20.1304 and should be 
afforded the opportunity to submit additional evidence prior 
to a decision being rendered by the Board.  A motion from the 
Veteran's attorney requesting that the Board vacate its 
October 7, 2009 decision was received by the Board in October 
2009; that motion was granted by the Board in February 2010.  
See Board letter to the attorney dated February 24, 2010. 

Accordingly, the October 7, 2009 Board remand addressing the 
issue of entitlement to an effective date earlier than April 
12, 2001, for the assignment of a 100 percent evaluation for 
posttraumatic stress disorder (PTSD) is vacated.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


